Citation Nr: 0210861	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for bilateral hearing loss, from 
December 15, 1980?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO). 

By a remand dated in December 2000, the Board requested 
additional development be undertaken.  As a result of this 
development, service connection for right ear hearing loss 
was granted, effective December 15, 1980.


FINDING OF FACT

The veteran has had no worse than Level I hearing acuity, 
bilaterally, since December 15, 1980.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss, at any time since December 15, 1980, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6299 (1980); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1988); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2001); 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with VA examinations in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing this issue.  The veteran has submitted pertinent 
evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to a 
compensable evaluation for bilateral hearing loss since 
December 15, 1980.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
this claim if he identified that evidence.  Additionally, he 
was provided notice of, and he reported for, VA examinations.  
The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award a compensable 
evaluation, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO substantially complied with the Board's December 2000 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, in November 1999, the veteran presented sworn 
testimony before a hearing officer at the RO.  Unfortunately, 
a transcript of that hearing is not available.  The veteran 
was informed of this fact, and in a December 2000 statement, 
he requested a new hearing.  The Board remanded this case to 
afford the veteran an opportunity to present additional 
testimony; however, in January 2002, the veteran canceled the 
scheduled personal hearing.  Thus, the Board will now address 
the merits of the claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As service connection for right ear hearing loss was granted 
effective December 15, 1980, the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims held 
that the Francisco rule did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Id.  Rather, VA must 
consider whether a staged rating was in order.

The criteria for evaluating the degree of impairment 
resulting from bilateral hearing loss have changed during the 
course of the veteran's appeal.  Cf. 38 C.F.R. § 4.87a, 
Diagnostic Code 6299 (1980); with 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1988); with 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  Where regulations change during 
the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This determination depends on the facts of 
the particular case.

Service connection has been granted for bilateral hearing 
loss and a noncompensable evaluation has been assigned, 
effective December 15, 1980, under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6299 (1980).  At that 
time, the veteran's August 1973 discharge examination 
revealed normal hearing in frequencies 500 through 2000 
bilaterally, a 35 decibel loss in the right ear at 4000 
hertz, and 45 decibel loss in the left ear also at 4000 
hertz.  His medical profile for hearing indicated a high 
level of fitness.  An initial noncompensable evaluation was 
assigned under Diagnostic Code 6299 because while hearing 
loss was shown, it did not meet the rating criteria for a 
compensable evaluation.  Cf. 38 C.F.R. § 4.87a, Diagnostic 
Codes 6282, 6291 (1980).

Under the provisions of regulations first effective in 
November 1987, as well as current regulations, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, establishes eleven auditory acuity levels 
designated from Level I through Level XI.

A VA outpatient treatment record dated in May 1997, reported 
mild high frequency hearing loss at 3000 and 4000 hertz in 
the right ear, with otherwise normal hearing.  Mild high 
frequency hearing loss at 2000 to 6000 hertz was shown in the 
left ear, with normal hearing through 1500 hertz.  

A VA examination in April 1998, found the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 35 
decibels in the left ear, and 22.5 decibels in the right ear.  
Speech recognition in the left ear was 100 percent and 88 
percent in the right ear.  Under both the 1987 and the 
current rating criteria, the audiological examinations of 
record confirm that the veteran had Level I hearing acuity in 
his left ear and Level II hearing acuity in the right ear.  
See 38 C.F.R. § 4.87, Table VI (1998); 38 C.F.R. § 4.85, 
Table VI (2001).  

In August 1999, the veteran submitted the results of a 
private hearing examination.  There is, however, no 
indication that this study was conducted using the Maryland 
CNC word list set forth at 38 C.F.R. § 3.385.  Hence, it 
cannot be used for rating purposes.

Thereafter, a VA examination conducted in November 1999, 
reports the average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 hertz was 45 decibels in the left ear, and 
25 decibels in the right ear.  Speech recognition was 94 
percent, bilaterally.  Under the 1987 and the current rating 
criteria, the audiological examinations of record confirm 
that the veteran had Level I hearing acuity, bilaterally.  
Id.  

Private medical evidence dated in June 2001, indicated that 
the veteran had a hearing handicap.

The most current VA examination conducted in August 2001, 
found the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 hertz was 38 decibels in the left ear, and 23 
decibels in the right ear.  Speech recognition was 94 
percent, bilaterally.  Under the 1987 and the current rating 
criteria, the audiological examinations of record confirm 
that the veteran had Level I hearing acuity, bilaterally.  
Id.

Under either the 1980, the 1987, or the current schedular 
criteria, a noncompensable evaluation is warranted for the 
degree of impairment demonstrated by the veteran's bilateral 
hearing loss since December 15, 1980.  38 C.F.R. § 4.87a, 
Diagnostic Code 6299 (1980); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).  This does not mean that the veteran does not have a 
disability.  The record shows otherwise.  However, the degree 
to which this disability affects the average impairment of 
earnings, according to VA's Schedule for Rating Disabilities 
results in a noncompensable disability rating for bilateral 
hearing loss subsequent to December 15, 1980.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In this case, the RO in January 1981 granted service 
connection and originally assigned a noncompensable 
evaluation for left ear hearing loss as of December 15, 1980.  
Subsequent to this rating decision, the RO granted a 
noncompensable evaluation for bilateral hearing loss, 
effective December 15, 1980.  After review of the evidence, 
there is no medical evidence of record that would support a 
compensable rating, to include a staged rating, for the 
disability at issue at any time since December 15, 1980.  
Fenderson.  

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
at any time since December 15, 1980, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


